JUSTICE HEIPLE, specially concurring: On January 1, 1982, the demarcation line between misdemeanor theft and felony theft was increased from $150 to $300. Unchanged in the law was the provision making a second or subsequent offense of theft a felony regardless of amount. Ill. Rev. Stat. 1981, ch. 38, par. 16—1(e)(1). The law also provides that when penalties are mitigated by a new law, the defendant is entitled to claim the benefit of the lesser penalty. Section 4 of “An Act *** in relation to the construction of the statutes” (111. Rev. Stat. 1981, ch. 1, par. 1103). The change in the law and its application to a particular case is the basis for this appeal. Defendant, Dontalyon Jimerson, shoplifted aluminum cookware from the Montgomery Ward store on November 10, 1981. The items taken had a fair market value of $179.88. He had a previous theft conviction. His trial took place on March 15, 1982. He was convicted and subsequently sentenced to a three-year term of imprisonment. The judge based his sentence on the law applicable on the date of the offense. Based on the amount taken, which exceeded $150, the law made the offense a Class 3 felony punishable by imprisonment for a determinate term of not less than two years and not more than five years. Even if the amount taken had been less than the threshold $150, it would have constituted a Class 4 felony for this defendant since it was his second theft conviction. The Class 4 felony was and still is punishable by imprisonment for a term of not less than one year and not more than three years. The judge was explicit, however, that he was sentencing the defendant as a Class 3 felon for a three-year term of imprisonment. The judge was aware of the change in the law but did not apply the new law since he did not believe that it was applicable. The People argue that the judge was correct since the change in the law related to a change in an element of the offense rather than the penalty. This position is one of pure semantics. Though endorsed by a majority of this court, it cannot survive analysis. In the interest of clear thought, the first step is to discard the use of labels. In the instant case, this means setting aside the labels of Class A misdemeanor, Class 3 felony and Class 4 felony. That is to say, let us look to the thing itself, the facts of the case. Regardless of label, a rose is a rose. On November 10, 1981, the defendant stole property valued at $179.98. The then applicable law permitted imposition of a determináte sentence with a range of two to five years. In 1982, however, when the defendant was tried and sentenced, the penalty for theft of property valued at $179.98 was imprisonment for any term less than one year, excepting, however, second offenders. Regardless of the amount of the theft, second offenders could receive a determinate sentence of imprisonment of from one to three years. It is clear that for identical conduct, there is a material difference in exposure to sentencing under the old and the new law. Under the old law, the defendant was exposed to a maximum sentence of five years; under the new law, to three. Had he not been a second offender, the spread would have been substantially greater. In such case, the maximum exposure would have been imprisonment of something less than one year under the new law. As previously noted, the law provides that a defendant is entitled to claim the benefits of changes in the law which mitigate penalties. Since it is clear that the penalty was mitigated for the described conduct, it should be equally clear that the defendant was entitled to elect sentencing under the new law. He was not afforded that right. Though purely coincidental, however, the three-year sentence actually imposed in reliance on the old law would have been a permissible sentence under the new law. That is to say, the three-year sentence imposed does not exceed the three-year maximum sentence under the new law. In short, though the judge misapplied the law, his sentence fit within the applicable law. Was reversible error committed? I think not in this particular case for three reasons. First, the actual sentence imposed was within a permissible range. Second, a three-year sentence for a theft second offender is not unreasonable. And third, it is clear that the judge wanted to impose more than a minimum sentence. The judge thought that the minimum penalty was two years yet he imposed a three-year sentence. Thus, the judge’s misapprehension as to the law did not result in any actual prejudice to the defendant. Hence, the error is not reversible. Had the defendant not been a second offender, of course, the sentence would have to be reversed. For the reasons stated, I specially concur with the result of the majority’s affirmance but not with the rationale.